DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong U.S. PAP 2007/0055527 A1.
Regarding claim 1 Jeong teaches a speech playing method, comprising: 
obtaining an object to be played (text, see par. [0021]); 
recognizing a target object type of the object to be played (text tag defining attributes of the text, see par. [0021]); 
obtaining a playing label set matching with the object to be played based on the target object type (TTS matching unit for analyzing the tag of the text, see par. [0021]); 
wherein, the playing label set is configured to represent playing rules of the object to be played (TTs matching unit imparts additional effects to the synthesized voices received from the synthesizing unit according to the additional tags, see par. [0024]); 

Regarding claim 2 Jeong teaches the method of claim 1, wherein, obtaining the playing label set matching with the object to be played based on the target object type, comprises: 
inquiring a mapping relationship between object types and playing label sets based on the target object type, to obtain a first playing label set matching with the object to be played, in which, the first playing label set is used as the playing label set (the tags of the message inputted are converted into the format readable by the voice synthesizer based on the tag table mapping the tag list applied to the voice synthesizer to the standard message tag list, see par. [0055]).  
Regarding claim 3 Jeong teaches the method of claim 2, further comprising: obtaining a playing demand of a user (the client apparatus 100 delivers the text as a voice synthesis request message, see par. [0022]); 
forming a second playing label set matching with the object to be played based on the playing demand (The synthesizing unit 140 includes a plurality of various voice synthesizers for synthesizing various voices in various languages according to a voice synthesis request, second voice synthesizer 150 for synthesizing a Korean adult female voice, see par. [0027]); 
and forming the playing label set by using the first playing label set and the second playing label set (if the user divides the text into a plurality of speech parts to be converted by different voice synthesizers into different voices by setting the tags, the microprocessor 120 delivers the speech parts to their respective voice synthesizers to produce differently synthesized voices, see par. [0028]).  
claim 4 Jeong teaches the method of claim 3, wherein, forming the playing label set by using the first playing label set and the second playing label set, comprises: selecting part of playing labels from the first playing label set to form a first target playing label set (the user divides the text into a plurality of speech parts to be converted by different voice synthesizers, see par. [0028]);
selecting part of playing labels from the second playing label set to form a second target playing label set (the user divides the text into a plurality of speech parts to be converted by different voice synthesizers, see par. [0028]); 
and  3Docket No. 618636 forming the playing label set by using the first target playing label set and/or the second target playing label set (speech parts to be converted by different voice synthesizers into different voices by setting the tags, the microprocessor 120 delivers the speech parts to their respective voice synthesizers to produce differently synthesized voices, see par. [0028]).  
Regarding claim 5 Jeong teaches the method of claim 1, further comprising: 
obtaining playing rules for each object type (tags of voice speed, volume, pitch, pause, etc., see par. [0039] and figure 4); 
forming a playing label set corresponding to each object type based on the playing rules (receiving a voice synthesis request message attached with such tags from the client apparatus 100, the TTS matching unit 110 can not only change speaker and language, but also impart sound-modulation and background sound to the synthesized voice, according to the tags, see par. [0042]);
and determining a mapping relationship between the object types and the playing label sets (convert the tags in step 230 to a tag table as shown in FIG. 4, see par. [0034]).  
claim 6 Jeong teaches the method of claim 1, wherein, recognizing the target object type of the object to be played, comprises: recognizing the target object type of the object to be played based on key information of the object to be played (tags defining the attributes of the text, see par. [0012]).  

  
Regarding claim 13 Jeong teaches an intelligent device, comprising a memory and a processor, wherein, the processor is configured to operate programs corresponding to executable program codes by reading the executable program codes stored in the memory (voice synthesis system for performing various voice synthesis functions, see abstract, microprocessor 120, see par. [0055), to implement a speech playing method comprising: 
obtaining an object to be played (text, see par. [0021]); 
recognizing a target object type of the object to be played (text tag defining attributes of the text, see par. [0021]); 
obtaining a playing label set matching with the object to be played based on the target object type (TTS matching unit for analyzing the tag of the text, see par. [0021]); 
wherein, the playing label set is configured to represent playing rules of the object to be played (TTs matching unit imparts additional effects to the synthesized voices received from the synthesizing unit according to the additional tags, see par. [0024]); 
and playing the object to be played based on the playing rules represented by the playing label set (synthesizing unit composed of the synthesizers for synthesizing voices fitting the text under the control of the TTS matching unit, see par. [0021]).  

claim 14 Jeong teaches a non-transient computer readable storage medium having stored computer programs thereon, wherein, the computer program is configured to be 4Docket No. 618636 executed by a processor to implement a speech playing method (see figure 1) comprising: 
obtaining an object to be played (text, see par. [0021]); 
recognizing a target object type of the object to be played (text tag defining attributes of the text, see par. [0021]); 
obtaining a playing label set matching with the object to be played based on the target object type (TTS matching unit for analyzing the tag of the text, see par. [0021]); 
wherein, the playing label set is configured to represent playing rules of the object to be played (TTs matching unit imparts additional effects to the synthesized voices received from the synthesizing unit according to the additional tags, see par. [0024]); 
and playing the object to be played based on the playing rules represented by the playing label set (synthesizing unit composed of the synthesizers for synthesizing voices fitting the text under the control of the TTS matching unit, see par. [0021]).  

Regarding claim 15 Jeong teaches the intelligent device of claim 13, wherein, obtaining the playing label set matching with the object to be played based on the target object type, comprises: inquiring a mapping relationship between object types and playing label sets based on the target object type, to obtain a first playing label set matching with the object to be played, in which, the first playing label set is used as the playing label set(the tags of the message inputted are converted into the format readable by the voice synthesizer based on the tag table mapping the tag list applied to the voice synthesizer to the standard message tag list, see par. [0055]). 
claim 16 Jeong teaches the intelligent device of claim 15, wherein, the method further comprises: 
obtaining a playing demand of a user (the client apparatus 100 delivers the text as a voice synthesis request message, see par. [0022]); 
forming a second playing label set matching with the object to be played based on the playing demand (The synthesizing unit 140 includes a plurality of various voice synthesizers for synthesizing various voices in various languages according to a voice synthesis request, second voice synthesizer 150 for synthesizing a Korean adult female voice, see par. [0027]); 
and forming the playing label set by using the first playing label set and the second playing label set (if the user divides the text into a plurality of speech parts to be converted by different voice synthesizers into different voices by setting the tags, the microprocessor 120 delivers the speech parts to their respective voice synthesizers to produce differently synthesized voices, see par. [0028]).  
Regarding claim 17 Jeong teaches the intelligent device of claim 16, wherein, forming the playing label set by using the first playing label set and the second playing label set, comprises selecting part of playing labels from the first playing label set to form a first target playing label set (the user divides the text into a plurality of speech parts to be converted by different voice synthesizers, see par. [0028]);
selecting part of playing labels from the second playing label set to form a second target playing label set (the user divides the text into a plurality of speech parts to be converted by different voice synthesizers, see par. [0028]); 
and  3Docket No. 618636 forming the playing label set by using the first target playing label set and/or the second target playing label set (speech parts to be converted by different voice synthesizers into 

Regarding claim 18 Jeong teaches the intelligent device of claim 13, wherein the method further comprises: 
obtaining playing rules for each object type (tags of voice speed, volume, pitch, pause, etc., see par. [0039] and figure 4); 
forming a playing label set corresponding to each object type based on the playing rules (receiving a voice synthesis request message attached with such tags from the client apparatus 100, the TTS matching unit 110 can not only change speaker and language, but also impart sound-modulation and background sound to the synthesized voice, according to the tags, see par. [0042]);
and determining a mapping relationship between the object types and the playing label sets (convert the tags in step 230 to a tag table as shown in FIG. 4, see par. [0034]).  

Regarding claim 19 Jeong teaches the intelligent device of claim 13, wherein, recognizing the target object type of the object to be played, comprises: recognizing the target object type of the object to be played based on key information of the object to be played (tags defining the attributes of the text, see par. [0012]).  

Regarding claim 20 Jeong teaches the non-transient computer readable storage medium of claim 14, wherein, obtaining the playing label set matching with the object to be played based on the target object type, comprises: inquiring a mapping relationship between object types and 
Regarding claim 21 Jeong teaches the non-transient computer readable storage medium of claim 20, wherein, the method further comprises: obtaining a playing demand of a user (the client apparatus 100 delivers the text as a voice synthesis request message, see par. [0022]); 
forming a second playing label set matching with the object to be played based on the playing demand (The synthesizing unit 140 includes a plurality of various voice synthesizers for synthesizing various voices in various languages according to a voice synthesis request, second voice synthesizer 150 for synthesizing a Korean adult female voice, see par. [0027]); 
and forming the playing label set by using the first playing label set and the second playing label set (if the user divides the text into a plurality of speech parts to be converted by different voice synthesizers into different voices by setting the tags, the microprocessor 120 delivers the speech parts to their respective voice synthesizers to produce differently synthesized voices, see par. [0028]).  
Regarding claim 22 Jeong teaches the non-transient computer readable storage medium of claim 21, wherein, forming the playing label set by using the first playing label set and the second playing label set, comprises: 
selecting part of playing labels from the first playing label set to form a first target playing label set (the user divides the text into a plurality of speech parts to be converted by different voice synthesizers, see par. [0028]);

and  3Docket No. 618636 forming the playing label set by using the first target playing label set and/or the second target playing label set (speech parts to be converted by different voice synthesizers into different voices by setting the tags, the microprocessor 120 delivers the speech parts to their respective voice synthesizers to produce differently synthesized voices, see par. [0028]).  
Regarding claim 23 Jeong teaches the non-transient computer readable storage medium of claim 14, wherein the method further comprises: 
obtaining playing rules for each object type (tags of voice speed, volume, pitch, pause, etc., see par. [0039] and figure 4); 
forming a playing label set corresponding to each object type based on the playing rules (receiving a voice synthesis request message attached with such tags from the client apparatus 100, the TTS matching unit 110 can not only change speaker and language, but also impart sound-modulation and background sound to the synthesized voice, according to the tags, see par. [0042]);
and determining a mapping relationship between the object types and the playing label sets (convert the tags in step 230 to a tag table as shown in FIG. 4, see par. [0034]).  

Regarding claim 24 Jeong teaches the non-transient computer readable storage medium of claim 14, wherein, recognizing the target object type of the object to be played, comprises: recognizing the target object type of the object to be played based on key information of the object to be played (tags defining the attributes of the text, see par. [0012]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Bao ‘244 teaches a method and system for achieving emotional text to speech. The method includes: receiving text data; generating emotion tag for the text data by a rhythm piece; and achieving text to speech output corresponding to the emotion tag.
Li ‘510 teaches voice generation with a predetermined emotion type. Semantic content and emotion type are separately specified for a speech segment to be generated. A candidate generation module generates a plurality of emotionally diverse candidate speech segments, wherein each candidate has the specified semantic content.
Kobayashi ‘484 teaches emotion is to be added to the synthesized speech as the prosodic feature of the language is maintained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656